EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 14, line 3, “a bearing” has been changed to - - the bearing - -.
Claim 15, line 3, “a bearing” has been changed to - - the bearing - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to claim 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a continuous radial gap being provided in the circumferential direction between the ring shaped contact element and the inner raceway when said bearing arrangement is connected to said shaft, wherein said radial gap is arranged to be provided in fluid communication with a lubricating flow channel of the shaft when said bearing arrangement is connected to said shaft.
	In regards to claim 8, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a continuous radial gap being provided in the circumferential direction between the ring shaped contact element and the inner raceway, wherein said radial gap is arranged in fluid communication with said lubricating flow channel of the shaft.
In regards to claim 12, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a continuous radial gap in the circumferential direction between the ring shaped contact element and the inner raceway when the ring shaped contact element is connected to the shaft, wherein the ring shaped contact element is arranged to be connected to the shaft in such a way that said radial gap is provided in fluid communication with a lubricating flow channel of the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656